an action for a declaratory judgment and injunctive relief, defendants appeal from a judgment of the Supreme Court, Suffolk County, entered May 27, 1975, after a nonjury trial, which, inter alia, declared a certain zoning ordinance unconstitutional in its application to plaintiff’s property. Judgment reversed, on the law and the facts, with costs, and action remanded to Special Term for entry of a judgment declaring the subject ordinance constitutional as applied to the property in question, and otherwise dismissing the complaint. In our opinion, plaintiff failed to meet his burden of proving that the application of the ordinance to the subject premises is arbitrary and unreasonable (see Dauernheim, Inc. v Town Bd. of Town of Hempstead, 33 NY2d 468; Williams v Town of Oyster Bay, 32 NY2d 78). Hopkins, Acting P. J., Margett, Damiani, Christ and Hawkins, JJ., concur.